DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to  applicant’s submission received 07/31/2020.                      .
2.	Claims 1 – 20  are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to either foreign or domestic priority according to the filing receipt and application data sheet.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 07/31/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	There is no IDS submitted at this time for consideration.
Drawings
07/31/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

1.	Claims 1, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (Robust Beamforming Design for Ultra-Dense User-Centric C-RAN in the Face of Realistic Pilot Contamination and Limited Feedback, FEBRUARY 2019) in view of Matteo et al. (Enhancing LTE with Cloud-RAN and Load-Controlled Parasitic Antenna Arrays, 2016 IEEE  Communications Magazine) and Xuan et al. (April 2018, Massive CSI Acquisition for Dense Cloud RANs with spatial temporal Dynamics).
 	Regarding claim 1, Pan discloses: A system (see figure 1 on the second page), comprising: 
a processor (Page 780, right column, “processing tasks are performed at the BBU pool”); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations by the processor (see abstract on page 780,  “…low complexity iterative algorithm for solving this problem…”), comprising:   
determining, via a base band unit pool of base station devices (see figure 1 , “BBU pool”, BBU pool is in communication with multiple base stations also known as RRH and section B on page 783), respective uplink channel estimates of an uplink channel wirelessly coupling, using frequency division duplexing via respective modular antenna elements of the base band unit pool, a user equipment to the base band unit pool (see figure 1, then page 782, right column last paragraph, that is the RRH (also known as the base station) is equipped with M transmission antenna and each RRH are connected to the BBU pool via wireless/wired fronthaul link of which are connected to multiple UE . The entire figure 1 entails FDD being used as stated in page 782, right column last paragraph. Also see the first five lines of the second column on page 781.Page 782, left column, second paragraph states “ In this paper, we consider the robust downlink beamforming design of FDD UD-CRAN by taking into account all the channel uncertainties”. Section B on page 783, the CSI  used for channel estimate (see abstract) is determined at the BBU pool that entails the UE. [Supporting reference of Xuan Liu, clearly states in the right column of page 2559 that the BBU pool performs channel estimation rather at the UE, this is UL channel estimation]);  [see additional supporting reference of Xinqian (Training Design and Channel Estimation in Uplink Cloud Radio Access Networks, 2014), introduction and abstract whereby the BBU pool perform channel estimation with regards to the Accesslink and backhaul, this is in the uplink, suggest in the title as the main objective of the entire document] 
 based on the respective uplink channel estimates, deriving a downlink channel estimate of a downlink channel wirelessly coupling, using the frequency division duplexing via a portion of the respective modular antenna elements corresponding to a base station device of the base band unit pool, the base station device to the user equipment; and   [  Pan on page 781 mention the concept of channel reciprocity (last line of right column) , that is if the DL/UL estimate is obtain then the UL/DL estimate can be deduce this will know in the art and can be used in creating the beam forming vector as seen in section B on page 783 . Such assertion can be seen in the reference of Yoo et al. (US 2018/0213486 A1), see the latter part of paragraph 85, that  due to channel reciprocity the UL channel quality/estimate can be used to determine the DL channel quality/estimate which is used by the network to compute beamforming/beamforming vectors.  Page 782, left column, second paragraph states “ In this paper, we consider the robust downlink beamforming design of FDD UD-CRAN by taking into account all the channel uncertainties”. Section B on page 783, the CSI  used for channel estimate (see abstract) is determined at the BBU pool that entails the UE. [Supporting reference of Xuan Liu, clearly states in the right column of page 2559 that the BBU pool performs channel estimation rather at the UE, this is UL channel estimation]. Figure 1 provides the layout of a baseband pool with a plurality of base stations that is communicating with a  plurality of UE] [see additional supporting reference of Xinqian (Training Design and Channel Estimation in Uplink Cloud Radio Access Networks, 2014), introduction and abstract whereby the BBU pool perform channel estimation with regards to the Accesslink and backhaul, this is in the uplink, suggest in the title as the main objective of the entire document]
The reference of Pan does not disclose: generating, using the downlink channel estimate, a group of downlink sector beams to be transmitted to the user equipment using the downlink channel via the portion of the respective modular antenna elements corresponding to the base station device of the base band unit pool. However in the same field of endeavor Matteo discloses: using the downlink channel estimate, a group of downlink sector beams to be transmitted to the user equipment using the downlink channel via the portion of the respective modular antenna elements corresponding to the base station device of the base band unit pool. [see the highlighted portion below figure 4, from the estimate a channel matrix of each beam can be computed  at the BBU pool for the RRHs as seen in figure 4 based on the channel state information [as explained above Yoo et al. (US 2018/0213486 A1), discloses in  the latter part of paragraph 89, due to channel reciprocity the UL channel quality/estimate can be used to determine the DL channel quality/estimate which is used by the network to compute beamforming/beamforming vectors ] . There are 16 possible beam combination however the best beam pair is jointly selected for transmission. As seen in figure 4, only two beams are selected, a direct and cross beam. Hence a portion of the DL antenna is being used for the communication with a single UE from one base station. At the same time as seen in figure 4, a single base station can project two beams towards two different UE from a possible set of beams, hence involving two different region and is interpreted as a group of downlink sector beams, this is seen in the applicant’s specification see figure 3 ].It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s system in view of Matteo. The motivation for making the above modification would have been to perform closed loop MIMO  transmission [see last paragraph in the right column on page 5 of Matteo].
One detail feature that Pan and Matteo does not disclose is determining the uplink channel estimate and then deriving the downlink channel estimate for the use in beam forming at the RRH. However Xuan et al. discloses the above missing feature, see last paragraph of the left column of page 2564, that is in the UL training matrices are sent in the uplink for channel estimation and hence solving the problem of obtaining the downlink channel estimation. As seen in the right column of page 2559 in FDD which the BBU pool is able to perform such estimation in order for the use in beamforming  [see additional supporting reference of Xinqian (Training ), introduction and abstract whereby the BBU pool perform channel estimation with regards to the Accesslink and backhaul, this is in the uplink, suggest in the title as the main objective of the entire document].  The concept of channel reciprocity involves the concept that if the DL/UL estimate is obtain then the UL/DL estimate can be deduce this will know in the art . Such assertion can be seen in the reference of Yoo et al. (US 2018/0213486 A1), see the latter part of paragraph 85, that  due to channel reciprocity the UL channel quality/estimate can be used to determine the DL channel quality/estimate which is used by the network to compute beamforming/beamforming vectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s system in view of Matteo and Xuan . The motivation for develop a generic high dimensional structured channel estimation framework for dense cloud-RANs [see abstract of Xuan].


Allowable Subject Matter
1.	Claims 2 – 15, 17 – 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463